992 So. 2d 464 (2008)
ZACHARY FINANCIAL, INC.
v.
Pauline B. DARJEAN and John D. Darjean.
No. 2008-CC-1673.
Supreme Court of Louisiana.
October 10, 2008.
PER CURIAM.
WRIT GRANTED. Although La. C.C.P. art. 2164 authorizes an award of damages for frivolous appeals, it does not authorize damages for a frivolous writ application, even if equitable considerations could warrant the same. Furthermore, this relator's argument conceivably is not frivolous. Therefore, we grant the writ application and reverse the $1,500.00 sanction imposed by the court of appeal.
TRAYLOR and WEIMER, JJ., dissent.